989 F.2d 495
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Douglas TURNER, Plaintiff-Appellant,v.Donald L. BOSWELL, Sheriff of Henrico County;  M. H. Bruce,Jr., Major, The Chief Jailor of Henrico County Jail;  ArthurS. Harrow, M.D.;  Prison Health Services, Incorporated;Eunice Belvin, P.A., Defendants-Appellees.
No. 93-6022.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 25, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-91-871)
Robert Douglas Turner, Appellant Pro Se.
John Adrian Gibney, Jr., Sarah Jane Chittom, SHUFORD, RUBIN & GIBNEY, Richmond, Virginia; Joseph Patrick McMenamin, Sandra Morris Holleran, MCGUIRE, WOODS, BATTLE & BOOTHE, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Robert Douglas Turner appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Turner v. Boswell, No. CA-91-871 (E.D. Va.  Dec. 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED